Citation Nr: 1224464	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  08-17 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 30 percent for bilateral plantar fasciitis. 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Columbia, South Carolina RO: a January 2007 rating decision denied service connection for hypertension, and a June 2007 rating decision denied a compensable rating for bilateral plantar fasciitis.  A notice of disagreement was received in August 2007, a statement of the case was issued in May 2008, and a substantive appeal was received in June 2008.  An interim [March 2010] rating decision granted a 30 percent rating for bilateral plantar fasciitis, effective January 29, 2007 (the date the claim for increased rating was received).  In April 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.

The substantive appeal also included the matter of service connection for posttraumatic stress disorder (PTSD).  A March 2010 rating decision granted that claim.  The matter is therefore not before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regarding hypertension, statements and testimony from the Veteran are to the effect that he received inpatient treatment for hepatitis while he was stationed in Germany in approximately 1990, and that he was diagnosed with hypertension at that time and given a blood thinner for about one month.  He also testified that he served in the National Guard in Napa, California after separating from active duty service.  

A review of the claims file indicates that there are no service treatment records (either from active duty or from National Guard service) available for review.  However, the January 2007 rating decision on appeal and the May 2008 statement of the case indicate that the Veteran's active duty and reserve service medical records for the period from April 1989 to May 1994 were reviewed upon adjudication and readjudication of the claim for service connection for hypertension.  Additional development is necessary to ensure that all pertinent service treatment records, both from active duty service and from the Veteran's National Guard service, have been located and associated with the claims file.  The Veteran's assistance may be needed for the RO to obtain the National Guard service treatment records.

Additionally, the Veteran testified that he sought treatment for hypertension with his private doctor at Kaiser Permanente hospital in 1999.  The claims file does include some records from the Permanente Medical Group from 1995, obtained by the RO in association with a claim for a back disability.  However, it does not appear that the RO has attempted to obtain treatment records from Kaiser Permanente from 1999 regarding treatment for hypertension.  

Regarding the rating for bilateral plantar fasciitis, the Veteran testified that his symptoms had worsened since his most recent VA examination in July 2010.  He testified that he used shoe inserts that helped but did not stop the pain in his feet; he testified that the pain had increased and begun affecting his ankles and knees, and he also had increased spasms in his feet.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

Finally, a review of the claims file indicates that the most recent VA treatment records in evidence (including the evidence available through Virtual VA, the online claims file system) are from August 2010.  Updated records of any VA treatment the Veteran may have received for the disability at issue are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to obtain the Veteran's active duty and National Guard service treatment records, to specifically include records pertaining to hospitalization and treatment in 1990 in Germany.

2.  The RO should take appropriate action to request copies of any private treatment records from Kaiser Permanente regarding treatment for hypertension.

3.  The RO should secure for the record copies of the complete updated (since August 2010) clinical records of any VA treatment the Veteran has received for his bilateral plantar fasciitis.

4.  The RO should then schedule the Veteran for a VA foot examination to ascertain the current severity of the disability.  The Veteran's claims file must be furnished to the examiner for review in connection with the examination.  Examination findings should be reported to allow for application of VA rating criteria for plantar fasciitis.  

5.  After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and readjudicate the claims.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


